DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ANDREW FORSSELL,
                                Appellant,

                                       v.

                           HEATHER FORSSELL,
                                Appellee.

                         Nos. 4D15-702 & 4D15-730

                             [ January 6, 2016 ]

   Consolidated non-final appeal from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Laura M. Watson, Judge;
L.T. Case Nos. FMCE13-009398 and DVCE 14-1319 42 58.

    Daniel E. Forrest of the Law Office of Daniel E. Forrest, P.A., Plantation,
for appellant.

   Joyce A. Julian of Joyce Julian, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Andrew Forssell (the father) appeals a nonfinal order granting the
verified emergency motion of his former wife, Heather Forssell (the
mother), to suspend indefinitely his time-sharing with the parties’ minor
children (Case Number 4D15-702). In a separate case, he also appeals a
nonfinal order denying the parties’ joint request to vacate and dissolve the
final judgment for protection against domestic violence, which the mother
had obtained against him (Case No. 4D 15-730). We consolidated these
two cases for all purposes. We reverse the time-sharing order in part and
also reverse the order denying the motion to vacate and dissolve the
injunction.

   We reject without discussion most of the father’s arguments for
reversing the order suspending time-sharing, and we affirm the temporary
suspension. We reverse the order in part, however, because the trial court
abused its discretion in failing to set forth, in the order, the steps the father
must take to re-establish time-sharing. Ross v. Botha, 867 So. 2d 567,
571 (Fla. 4th DCA 2004); Grigsby v. Grigsby, 39 So. 3d 453, 456-57 (Fla.
2d DCA 2010); Hunter v. Hunter, 540 So. 2d 235, 238 (Fla. 3d DCA 1989).
On remand, the trial court may consider the need for a psychological
evaluation, a parenting course, and/or an anger management course
before the father may resuming time-sharing.

   We also reverse the order denying the parties’ joint request to vacate
and dissolve the final judgment for protection against domestic violence.
Either party may move to modify or dissolve a domestic violence injunction
at any time. Fla. Fam. L.R.P. 12.610(c)(6); § 741.30(10), Fla. Stat. (2014).
When a motion is legally sufficient, the trial court should afford the movant
an opportunity to be heard, rather than summarily denying the motion.
Betterman v. Kukelhan, 977 So. 2d 702, 703 (Fla. 4th DCA 2008). In this
case, the trial court erred in denying the parties’ joint request to dissolve
the injunction without affording the father the opportunity to be heard.
Accordingly, we direct the trial court on remand to hold a hearing.

   Affirmed in part, Reversed in part, and Remanded.

TAYLOR, LEVINE and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2